                       Case 1:19-cv-08324-DLC Document 1-7 Filed 09/06/19 Page 1 of 4




                                                                   Amro M. Ali.MD
                                                                 110-27 72 nd drive
                                                                  Forest Hills,11375
                                                                Amro.ali9@icloud.com
                                                                    347-623-5406



Internship
North Shore University - General Surgery                                                                            July 2002 - June 2003
General surgery at the PGY1 level. This was my internship in the medical field in the USA. During this year, I had the opportunity to
conduct a variety of rotations including vascular, gastroenterology, urology, oncology, thoracic surgery, pediatric surgery, and trauma.
This wide exposure provided me with a solid surgical background


Clinical Fellowships Training:
Uveitis and Ocular Immunology Fellowship:                        Casey Eye Institute, Oregon.                        July 2009 -June 2011
Uveitis and Ocular Immunology Fellowship:                        New York Eye Ear Infirmary, New York                July 2007 -June 2009
Retina Diseases Fellowship:                                      Henry Ford Health System, Michigan                  July 2004 -June 2005
Neuro - Ophthalmology Fellowship:                                Henry Ford Health System, Michigan.                 July 2003 -June 2004

USML Examinations:
USMLE                                                            Step 1 Pass                                                        1999
USMLE                                                            Step 2 Pass                                                         2000
Clinical Skills Assessment                                       Pass                                                                2000
USMLE                                                            Step 3 Pass                                                         2018

Medical School Honors/Awards:
M.B.Ch. B                                            Alexandria University–Egypt.                    November 1988- October 1995
Scholarship (Full scholarship form Department of Education in Egypt)                                October 1988 - November 1994
Honors Degree (Graduation with honor degree that offered to height ten percentile of the medical school class)     November 1994

Medical Licensure:
Limited Permit: P61051                                                                            USA-New York-Active.
License: LL18888
                                                                                 USA- Oregon-Inactive
Grants:
 The Glaucoma Foundation:                                              Dates              Role in Project         Direct Cost
 Anti-Glycan Antibody Immunoprofiles as Biomarkers                     06/14 to 12/2015   Co-PI                   50,000.00


 Ethicon:                                                              Dates              Role in Project         Direct Cost
Impact of Bariatric surgery on the course of Diabetic Retinopathy.                          PI                    80,000.00
 (under revision)


Institutional Review Board:
 Retrospective:                                                        Status. Approved   Role in Project
 Progression of Diabetic Retinopathy after Bariatric Surgery           12/11/2016           PI
 Prospective:                                                          Status.            Role in Project
 Impact of Bariatric surgery on the course of Diabetic Retinopathy.    Under review.        PI


 Prospective:                                                          In Process.        Role in Project
 The Use of Bioinformatics in Diabetic Retinopathy Fundus Eye                             • PI
 Examination.
                      Case 1:19-cv-08324-DLC Document 1-7 Filed 09/06/19 Page 2 of 4


Clinical Profile:
During my fellowship training, I was involved in many clinical trials where I were responsible for patient recruitment and evaluating
uveitis patients. This is very unique experience as it helped me to start my own research project and build my research design.

 Project                                       Role in Project                               Dates            Other info


 Randomized Clinical Trial of Abatacept        Clinical Fellow: recruiting, evaluating and   2009-2012.       multi-center,
 (Orencia) in the Treatment of Refractory      management of patients.
 Non-Infectious Uveitis
 Adalimumab (Humira) in the Treatment of       Clinical Fellow: recruiting, evaluating and   2009-2012.
 Refractory Non-infectious Uveitis             management of patients.
                                                                                                              multi-center,
 Rituximab in the Treatment of Scleritis and   Clinical Fellow, recruiting, evaluating and   2009-2012.       multi-center,
 Non-Infectious Orbital Inflammation           management of patients.


Publications:
1.   Ali A, Wandel TL, Sharma S. Corneal Haze and Pars Planitis. (In Press Accepted on November 13,2017. Medical& Surgical
     Ophthalmology Research.)

2.   Ali A, Wandel TL, Sharma S. Intravitreal Injection of Triamcinolone Acetonide as an Adjunctive Treatment for Uveitis Patients
     Undergoing Cataract Surgery. (First revision was completed and submitted to Journal of Clinical Ophthalmology and Research.
     Journal Clinical Ophthalmology &Research.)


3.   Ali A, Wandel TL, Sharma S. The Role of Estradiol in Idiopathic Anterior Uveitis during the Eumenorrheic Stage of Life. Medical&
     Surgical Ophthalmology Research. 1(2): MSOR.000507. 2018.

4.   Ali A, Wandel TL, Sharma S. Isoflurane Induces Neurodegenerative Changes in Pigment Epithelial Cells. Journal Ophthalmology
     2018, 3(2): 000146.

5.   Ali A, Kirschenbaum MD, Wandel TL, Sharma S. Acute Retinal Necrosis and Contralateral Cutaneous Eruption after the Shingles
     Vaccine. Retinal Cases Brief Rep. 2018 Mar 8.

6.   Ali A, Wandel TL, Sharma S. The Neuroprotective Effect of Human CD 34 Positive Stem Cells. Journal Ophthalmology 2017, 2(4):
     000133.

7.   Ali A, Rosenfeld C, Rosenberg E, Wandel TL, Sharma S. Chronic Uveitis Following Neodymium-Doped Yttrium Aluminum Garnet
     Laser Peripheral Iridotomy. J Glaucoma. 2017 Oct;26(10): e229-e231.

8.   Ali A, Ku JH, Suhler EB, Choi D, Rosenbaum JT. The course of retinal vasculitis. Br J Ophthalmology. 2014 Jun;98(6):785-9.
     doi:10.1136/bjophthalmol-2013-303443. E pub 2014 Feb 7.


9.   Ali A, Rosenbaum JT. TINU (tubulointerstitial nephritis uveitis) can be associated with chorioretinal scars. Ocular Immunology
     Inflammatory. 2014 Jun;22(3): 213-7.


10. Ali A, Ku JH, Suhler EB, Choi D, Rosenbaum JT. Characteristics and visual outcome of patients with retinal vasculitis. Arch
    Ophthalmology. 2012 Oct;130(10):1261-6.


11. Ali A, Steven T Bailey, CMV Retinitis. Joseph Maguire ,Ann Murchison, Edward Jaeger. Wills Eye Institute 5-Minute
                              st
    Ophthalmology Consult .1 ed. Lippincott Williams & Wilkins 2012.


12. Ali A, Rosenbaum JT, What Is the Single Most Important Source of Diagnostic Leads for Uncovering a Diagnosable Cause of
                                                                                                                     st
    Uveitis? Foster, C. Stephen, E. Mitchel, Hinkle, David. Curbside Consultation in Uveitis: 49 Clinical Questions.1 ed. Slack
    Inc 2012-02-15, 2012.


13. Rosenbaum JT, Ku J, Ali A, Choi D, Suhler EB. Patients with retinal vasculitis rarely suffer from systemic vasculitis. Semin
     Arthritis Rheum. 2012 Jun;41(6):859-65.
                      Case 1:19-cv-08324-DLC Document 1-7 Filed 09/06/19 Page 3 of 4


14. Ali A, Rosenbaum JT. Use of methotrexate in patients with uveitis. Clinical Experimental Rheumatology. 2010 Sep- Oct;28(5
    Suppl 61): S145-50. E pub 2010 Oct 28. Review.

15. Landa G and Ali A et al, Comparative study of intravitreal bevacizumab (Avastin) versus ranibizumab (Lucentis) in the
    treatment of neovascular age-related macular degeneration. Ophthalmologica. 2009;223(6):370-5.


16. Samson CM, Ali A, Stephen Foster. E-Medicine, Birdshot Retinopathy. 2009

17. Ali A, Samson CM. Seronegative spondyloarthropathies and the eye. Current Opinion Ophthalmology. 2007 Nov;18(6):476-
    80. Review.

     Abstracts:
1.     Rituximab in the Treatment of Refractory Scleritis and Non-infectious. Orbital Inflammation: 24 Week Outcomes from a Phase
       I/II Prospective, Randomized Study. Nicholas J. Butler, Lyndell L. Li, Tracy R. Giles, Alexandre de Saint Sardos, A Ali, Shelly T.
       Lee, Sirichai Pasadhika, May 04, 2011.ARVO 2011.

2.     Anterior Uveitis Prevalence and Activity in Women of Different Reproductive Life Stages R.H. McGlynn, Jr., CM. Samson, A. Ali,
       S.R. Kedhar, W. Amde, J. Shulman. Ophthalmology, New York Eye and Ear Infirmary, New York, NY. Poster Session 113.
       Clinical Ocular Inflammatory Disease. ARVO 2009.

3.     Chronic Cystoid Macular Edema (CME) Secondary to Uveitis K.M. Narayana, S. Dorairaj, S. Kedhar, P. Latkany, A. Ali, C.
       Samson. Uveitis/Ophthalmology. New York Eye and Ear Infirmary, New York, NY Poster Session 226. Clinical Ocular
       Inflammatory Disease II. ARVO 2009.

4.     Intravitreal Injection of Kenalog as an Adjunctive Treatment for Uveitis Patient Undergoing Cataract Surgery D. Yin, A. Ali, M.C.
       Samson. Ophthalmology, New York Eye and Ear Infirmary, New York, NY Poster Session 226. Clinical Ocular Inflammatory
       Disease. ARVO 2009.

     Presentations:
1.     Basic immunology of Uveitis.                                                      New York Medical College, September 2016.

2.     Standardization of Uveitis Nomenclature (SUN).                                      New York Medical College, October 2016.


3.     The impact of Isoflurane on the survival of Retinal Pigment Epithelial Cells. New York Langone Medical Center, July 2014


4.     Neuroprotective effect of CD 34 positive stem cell on retinal ganglion cells regeneration after optic nerve crush injury
       Research Conference –New York Langone Medical Center, June 2012.


5.     Multiple Sclerosis and associated uveitis Resident lecture–-Casey Eye Institute, Oregon Health& Science University,
       February 2010

6.     Scleritis-associated mortality and vision loss Resident lecture, Casey Eye Institute, Oregon Health& Science University,
       September 2009.


7.     The course of uveitis in women during different reproductive stages of life Research Day–The New York Eye and Ear
       Infirmary, June 2005.

8.     Intravitreal Injection of Kenalog as an Adjunctive Treatment for Uveitis Patient Undergoing Cataract Surgery D. Yin, A. Ali, M.C.
       Samson. Ophthalmology, New York Eye and Ear Infirmary, New York, NY Poster Session 226. Clinical Ocular Inflammatory
       Disease. ARVO 2009.

     Postgraduate Medical Experience:
New York Medical College, Ophthalmology Department:                                                       January 2016- till present.
I moved from NYU to work with Professor Sansar Sharma, as I have great opportunity to exposed to a wide variety of clinical and basic
science research. During this time, I was able to publish more than five papers, approved IRB and writing two grants under his
guidance and supervision.

New York University Langone Medical Center: Neurobiology:                                                   July 2012 – December 2015
                    Case 1:19-cv-08324-DLC Document 1-7 Filed 09/06/19 Page 4 of 4


I worked the effect of different neuroprotective agents such as stem cells on the injured retinal ganglion cells. We will also evaluate
the effect of female sex steroid hormones on the course of ocular inflammatory diseases. During that time, I got funded from the
glaucoma foundation to study exfoliating glaucoma.

Casey Eye Institute - Oregon Health Science University – Retina service:
June 2011 – June2012

Casey Eye Institute - Oregon Health Science University – Uveitis:                                               June 2009 – July 2011
I worked with Dr. Rosenbaum in direct patient care and participate in many clinical trials. I have also applied for one grant, which
focused the role of intravitreal immunoglobulin in the treatment of autoimmune retinopathy and submitted two chapters in textbooks.

The New York Eye and Ear Infirmary - Uveitis Fellowship                                                 June 2007 - July 2009
I worked with Dr. Samson and Dr. Kedhar in ocular immunology in the Uveitis Service. We had a busy clinic with an average of 200
patients weekly.

Henry Ford Health Care - Retinal Diseases Fellowship                                                 June 2004 - December 2006
I worked with Dr. Paul Edwards and Dr. Uday Desi offered a wide and outstanding experience in the management of retinovascular
diseases, such as diabetic retinopathy and hypertensive retinopathy; I also worked to develop new neuroprotective agents, such as
stem cells and carbomyealted erythropoietin.

Henry Ford Health Care – Neuro - Ophthalmology Fellowship                                                      June 2003 - June 2004
I obtained a full comprehensive training in neuro-ophthalmology services in collaboration with the neurology and neurosurgery
department. I observed a variety of pathologies and managed emergent cases, including a fourth nerve palsy secondary to posterior
common artery aneurysm.

Alexandria Eye Center:                                                                               January 2000 - June 2002
I continued my residency training in Ophthalmology was my next step after this research training experience. During this time, I
worked mainly in general ophthalmology clinics and I used to do a lot of minor surgery.

Columbia Presbyterian Medical Center:                                                                  May 1999 - December 1999
I worked as research associate in the Columbia Presbyterian Medical Center. I conducted work in retinal transplants and the gene
therapy of retinitis pigmentosa with Dr. Stanley Chang, Chair of the Ophthalmology Department and Dr. Peter Gouras, Director of
Retinal Research.

Alexandria Medical Center:                                                                                      July 1998 - May 1999
I worked with Dr. Magdy Elboda and trained in general ophthalmology.

Health Minister Hospital - General Practitioner                                                             March 1996 - July 1998
Worked in a rural area in a simple clinic with limited resources and learned laboratory and imaging techniques. This experience
enriched my clinical skills as we have to see large number of patients with limited resources.

Alexandria University - Ophthalmology Residency:                                                           March 1995 - March 1996
Worked under the supervision of faculty staff conducting rotations in different departments to get more clinical experience and greater
exposure to a variety of areas, such as medicine, general surgery, ob-gyn, pediatrics and ophthalmology.
